DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. KR 10-2017-0043734) filed in Republic of Korea on 04 Apr 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 Nov 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner. The Examiner notes that two IDS submitted on 27 Nov 2018 are duplicates.

Drawings
The drawings are objected to because “age-specific custumized data” in Fig. 3 should read “age-specific customized data.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or 

Specification
The disclosure is objected to because of the following informalities: 
“2D FLIAR image” should read “2D FLAIR image” (pg. 6, 9, 14, and 17).  
Appropriate correction is required.

Claim Objections
Claims 5, 9, 13, and 16 are objected to because of the following informalities:  
“2D FLIAR image” should read “2D FLAIR image” (claims 5 and 13); and
“a 3D a magnetic resonance angiogram (MRA) image” should read “a 3D magnetic resonance angiogram (MRA) image” (claim 9); and
“wall shear stress (N/m2)” should read “wall shear stress (N/m2)” (claim 16).  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “an image processing unit, which obtains a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a magnetic resonance angiogram (MRA) image, which images only a vessel for checking abnormality of a brain vessel, and a 4D phase-contrast flow image for recognizing a state of a blood flow in a vessel.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and dependent claims 2-8 have been interpreted to cover the corresponding 
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the limitation “a complex image analyzing unit, which selects a disease-to-be-diagnosed, sets a brain area according to the selected disease, and analyzes brain tissue and a brain vessel.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and dependent claims 2-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to 
Claim 1 recites the limitation “a personalized diagnosis and result output unit, which outputs a brain state, a disease- specific risk degree, a risk of disease, and a disease prediction result through a machine learning algorithm by utilizing an age-specific data DB.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and dependent claims 2-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 recites the limitation “an image receiving unit, which receives a non-invasive magnetic resonance image5Preliminary Amendment.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in 
Claim 2 recites the limitation “a 3D T1 weighted image obtaining unit, which obtains a 3D T1 weighted image for checking a structural change of a brain and existence of functional abnormality according to the structural change of the brain through the image receiving unit; a 2D T2 FLAIR image obtaining unit, which obtains a 2D T2 FLAIR image for checking existence of abnormality in a small vessel reflected in brain tissue.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 recites the limitation “a 2D T2 FLAIR image obtaining unit, which obtains a 2D T2 FLAIR image for checking existence of abnormality in a small vessel reflected in brain tissue.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 2 recites the limitation “a 3D MRA image obtaining unit, which obtains a 3D MRA image for checking a structural state of a large vessel and existence of abnormality according to the structural state.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are 
Claim 2 recites the limitation “a 4D phase-contrast flow image obtaining unit, which obtains a 4D phase-contrast flow image for digitizing the state of the blood flow in a large vessel with a visual and quantitative value and checks existence of abnormality in the vessel.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 3 recites the limitation “a disease-to-be-diagnosed selecting unit, which selects a disease-to-be-diagnosed requiring a diagnosis.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 and dependent claims 4-5 have been 
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 3 recites the limitation “a brain area setting unit, which sets a brain area requiring an analysis according to the selected disease-to-be-diagnosed.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 and dependent claims 4-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to 
Claim 3 recites the limitation “a brain tissue analyzing unit, which measures a volume through the segmentation of the disease-specific related brain area by using the 3D T1 weighted image, and measures a volume through the segmentation of the area according to a brain function by using the 3D T1 weighted image.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 and dependent claims 4-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 3 recites the limitation “a brain vessel analyzing unit, which performs a small vessel analysis through a WMH degree analysis using the 2D FLAIR image, a vessel tortuosity analysis using the 3D MRA 6Preliminary Amendment image, and a large vessel analysis through an analysis of the state of the blood flow in the vessel using the 4D phase-contrast flow image.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 and 
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 4 recites the limitation “a brain structure centered analyzing unit, which measures the volume through the segmentation of the disease-specific related brain area by using the 3D T1 weighted image by using the fact that an atrophied brain area is different according to a disease, and analyzes the degree of progress of the atrophy of the brain area.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description 
Claim 4 recites the limitation “a brain function weighted analyzing unit, which measures a volume through the segmentation of the area of the 3D T1 weighted image according to the brain function, and analyzes the degree of progress of the atrophy.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 5 recites the limitation “a small vessel analyzing unit, which automatically segments the WMH area of the brain by using the 2D FLIAR image, learns the volume and the number of clustering in stages, and classifies severity.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has been interpreted to cover 
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 5 recites the limitation “a large vessel analyzing unit, which makes the 3D MRA image into a maximum intensity projection (MIP) image, measures tortuosity of the large vessel by using the MIP image, and analyzes a state of the blood flow in the vessel by using the 4D phase-contrast flow image.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description 
Claim 6 recites the limitation “a brain volume value output unit, which compares the volume with a DB of brains of an age group, which has similar related specific areas according to the selected disease, and outputs a measurement value of a volume of the area having a difference.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 and dependent claim 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 6 recites the limitation “a vessel level output unit, which compares the volume with a DB of brains of an age group, which has similar related specific areas according to the selected disease, and outputs a level of the vessel.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 and dependent claim 7 have 
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 6 recites the limitation “a disease-to-be-diagnosed state output unit, which outputs a structural change and a functional change of the brain with a numerical value according to the diagnosis and the analysis of the complex image analyzing unit.” Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 and dependent claim 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification does not appear to disclose the corresponding structure that achieves the claimed function and equivalents thereof. Accordingly, one skilled in the art would not know what structure corresponds to the claimed non-structural term for performing the claimed function, and the metes and bounds of the claimed invention are unclear. For these reasons, applicant has failed to comply with the written description requirement as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph and to 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “an image processing unit, which obtains a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a magnetic resonance angiogram (MRA) image, which images only a vessel for checking abnormality of a brain vessel, and a 4D phase-contrast flow image for recognizing a state of a blood flow in a vessel”, “a complex image analyzing unit, which selects a disease-to-be-diagnosed, sets a brain area according to the selected disease, and analyzes brain tissue and a brain vessel”, and “a personalized diagnosis and result output unit, which outputs a brain state, a disease- specific risk degree, a risk of disease, and a disease prediction result through a machine learning algorithm by utilizing an age-specific data DB.” A review of the specification, however, does not appear to disclose the corresponding structures that achieve the claimed functions and equivalents thereof, as discussed above in Claim Interpretation. Accordingly, one skilled in the art would not know what structures correspond to the claimed non-structural terms for performing the claimed functions, and the metes and bounds of the claimed invention are unclear. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1.
Claim 2 recites the limitations “an image receiving unit, which receives a non-invasive magnetic resonance image”, “a 3D T1 weighted image obtaining unit, which obtains a 3D T1 weighted image for checking a structural change of a brain and existence of functional abnormality according to the structural change of the brain through the image receiving unit”, “a 2D T2 FLAIR image obtaining unit, which obtains a 2D T2 FLAIR image for checking existence of abnormality in a small vessel reflected in brain tissue”, “a 3D MRA image obtaining unit, which obtains a 3D MRA image for checking a structural state of a large vessel and existence of abnormality according to the structural state”, and “a 4D phase-contrast flow image obtaining unit, which obtains a 4D phase-contrast flow image for digitizing the state of the blood flow in a large vessel with a visual and quantitative value and checks existence of abnormality in the vessel.” A review of the specification, however, does not appear to disclose the corresponding structures that achieve the claimed functions and equivalents thereof, as discussed above in Claim Interpretation. Accordingly, one skilled in the art would not know what structures correspond to the claimed non-structural terms for performing the claimed functions, and the metes and bounds of the claimed invention are unclear.
Claim 3 recites the limitations “a disease-to-be-diagnosed selecting unit, which selects a disease-to-be-diagnosed requiring a diagnosis”, “a brain area setting unit, which sets a brain area requiring an analysis according to the selected disease-to-be-diagnosed”, “a brain tissue analyzing unit, which measures a volume through the segmentation of the disease-specific related brain area by using the 3D T1 weighted image, and measures a volume through the segmentation of the area according to a brain function by using the 3D T1 weighted image”, and “a brain vessel analyzing unit, which performs a small vessel analysis through a WMH degree analysis using the 2D FLAIR image, a vessel tortuosity analysis using the 3D MRA 6Preliminary Amendment image, and a large vessel analysis through an analysis of the state of the blood flow in the vessel using the 4D phase-contrast flow image.” A review of the specification, however, does not appear to disclose the corresponding structures that achieve the claimed functions and equivalents thereof, as discussed above in Claim Interpretation. Accordingly, one skilled in the art would not know what structures correspond to the claimed non-structural terms for performing the claimed functions, and the metes and bounds of the claimed invention are unclear. Claims 4-5 inherit the deficiency by the nature of their dependency on claim 3.
Claim 4 recites the limitations “a brain structure centered analyzing unit, which measures the volume through the segmentation of the disease-specific related brain area by using the 3D T1 weighted image by using the fact that an atrophied brain area is different according to a disease, and analyzes the degree of progress of the atrophy of the brain area” and “a brain function weighted analyzing unit, which measures a volume through the segmentation of the area of the 3D T1 weighted image according to the brain function, and analyzes the degree of progress of the atrophy.” A review of the specification, however, does not appear to disclose the corresponding structures that achieve the claimed functions and equivalents thereof, as discussed above in Claim Interpretation. Accordingly, one skilled in the art would not know what structures correspond to the claimed non-structural terms for performing the claimed functions, and the metes and bounds of the claimed invention are unclear. 
Claim 5 recites the limitations “a small vessel analyzing unit, which automatically segments the WMH area of the brain by using the 2D FLIAR image, learns the volume and the number of clustering in stages, and classifies severity” and “a large vessel analyzing unit, which makes the 3D MRA image into a maximum intensity projection (MIP) image, measures tortuosity of the large vessel by using the MIP image, and analyzes a state of the blood flow in the vessel by using the 4D phase-contrast flow image.” A review of the specification, however, does not appear to disclose the corresponding structures that achieve the claimed functions and equivalents thereof, as discussed above in Claim Interpretation. Accordingly, one skilled in the art would not know what structures correspond to the claimed non-structural terms for performing the claimed functions, and the metes and bounds of the claimed invention are unclear. 
Claim 6 recites the limitations “a brain volume value output unit, which compares the volume with a DB of brains of an age group, which has similar related specific areas according to the selected disease, and outputs a measurement value of a volume of the area having a difference”, “a vessel level output unit, which compares the volume with a DB of brains of an age group, which has similar related specific areas according to the selected disease, and outputs a level of the vessel”, and “a disease-to-be-diagnosed state output unit, which outputs a structural change and a functional change of the brain with a numerical value according to the diagnosis and the analysis of the complex image analyzing unit
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-8 and 9-16 are directed to a system and a method, respectively, for processing a medical image for personalized brain disease diagnosis and status determination by obtaining a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recover (FLAIR) image, a magnetic resonance angiogram (MRA) image, and a 4D phase-contrast flow image; selecting a disease-to-be-diagnosed or a major disease; setting a brain area according to the selected disease; analyzing brain tissue and brain vessel; and outputting a brain state, a disease-specific risk degree, a risk of disease, and a disease prediction result through a machine learning algorithm by utilizing at least an age-specific data DB. A review of the specification, however, does not describe the claimed subject matter in such a way as to enable one skilled in the art to make and/or use the full scope of the claimed invention without “undue experimentation.” Following factors were weighed in evaluating whether the disclosure satisfies the enablement required and whether any necessary experiment is “undue.” See In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
First, the breath of all claims, except for dependent claims 8 and 12, includes processing a medical image for personalized brain disease diagnosis and status determination of any brain disease using machine learning. A review of the specification, as well as dependent claims 8 and 12, however, disclose that the personalized brain disease diagnosis and status determination is other than Alzheimer’s disease, Parkinson’s disease, and cerebral stroke using any machine learning algorithm - broader than the disclosure in the specification. See MPEP 2164.08. Additionally, the specification appears to disclose that the brain structures in a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a magnetic resonance angiogram (MRA) image, and a 4D phase-contrast flow image are segmented and the segmented brain structures are compared to a “DB” of brains of an age group (see at least pg. 15-18) as a critical feature. However, no claim currently recites any relationship between “a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a (3D) magnetic resonance angiogram (MRA) image, and a 4D phase-contrast flow image” acquired and “a brain state, a disease-specific risk degree, a risk of disease, and a disease prediction result through a machine learning algorithm by utilizing an age-specific data DB” output critical in “processing a medical image for personalized brain disease diagnosis and status determination,” as recited in the preamble of all system and method claims. See MPEP 2164.08(c).
Second, the nature of the invention is directed to a system and a method for processing a medical image for personalized brain disease diagnosis and status determination, specifically, of Alzheimer’s disease, Parkinson’s disease, and cerebral stroke (see at least pg. 3, 7-8, 10, 13, 
Third, the state of the prior art existing at the filing date of the instant application does not include using segmented brain structures in four different magnetic resonance images, T1 weighted, T2 FLAIR, MRA, and phase-contrast, together with an age-specific data “DB” through a support vector machine classification method to diagnose and determine the status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease. One exemplary prior art includes Abdullah et al. (Abdullah et al. (2011). Image Classification of Brain MRI Using Support Vector Machine. 2011 IEEE International Conference on Imaging System and Techniques. https://doi.org/10.1109/IST.2011.5962185). Abdullah et al. discloses classifying brain structures of just T2 FLAIR-weighted brain images using support vector machine classification, and in using the support vector machine classification, Abdullah et al. discloses first training input vectors and class labels specific to the classification of interest from a database to use the support vector machine classification (see at least 2.2 Support Vector Machine and 3. Results and Discussion). Varol et al. (Varol et al. (2012). Feature Ranking Based Nested Support Vector Machine Ensemble For Medical Image Classification. 2012 9th IEEE International Symposium on how the support vector machine classification is first trained using the age-specific data “DB” to diagnose and determine a status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease.
Fourth, the level of one of ordinary skill in the art at the filing date of the instant application is low. As disclosed by Abdullah et al. and Varol et al. noted above for the state of the prior art, support vector machine classification first needs image data training and this image data training is specific to a given database. Therefore, based on the specification of the instant application, one of ordinary skill in the art would not recognize how the inventors of the instant application trained the age-specific data “DB” in diagnosing and determining status of Alzheimer’s disease, Parkinson’s disease, or cerebral stroke disease.
Fifth, the level of predictability in the art to extrapolate the disclosed or known results to the claimed invention is very low. As disclosed by Abdullah et al. and Varol et al. noted above, a support vector machine classification is specific to how it is trained by a database of just one type of MR images. Therefore, one skilled in the art cannot readily anticipate utilizing the claimed age-specific data “DB” of the instant application to diagnose and determine status 
Sixth, the amount of direction provided by the inventors in the instant application is very limited to necessitate undue experimentation. The specification merely discloses in pg. 19 that in classifying a “normal” person from a diseased person, “the present invention perform(s) the group classification by using machine learning … Among the group classification machine learning methods, a support vector machine (SVM) classification method, that is a supervised learning method, is used. As described above, when the SVM group classification method is used, an algorithm is a classification algorithm using a pattern-based distance ratio.” Again, the specification does not disclose how the claimed age-specific data “DB” is trained using support vector machine classification. In particular, the specification does not specifically disclose at least 1) how a “normal” person is distinguished from a diseased person, and 2) how pattern-based distance ratio is used in identifying a “normal” person versus a diseased person among different age groups. The specification provides no details on how support vector machine classification algorithm is trained and distinguishes a “normal” person versus a diseased person among different age groups in diagnosing Alzheimer’s dementia disease, Parkinson’s disease, or cerebral stroke disease.
Seventh, the existence of working examples is very limited in satisfying the enablement requirement. The specification merely discloses in pg. 18 and Fig. 4 and 10 that the claimed system and method output information relevant to Alzheimer’s disease for a given image input. The specification, however, does not disclose at least how specifically the output information is derived utilizing the claimed age-specific data “DB” through a support vector machine what each of the output information mean relative to Alzheimer’s disease. Furthermore, the specification discloses no working examples of diagnosing or determining the status of Parkinson’s disease or cerebral stroke disease.  
Lastly, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is very high. Again, the specification does not disclose how the claimed age-specific data “DB” is utilized through the support vector machine classification method, or any other machine learning algorithm, and in combination with four different MR images to diagnose and determine a status of a brain disease. The specification does not provide any guidance with respect to the direction in which the experimentation should proceed, since a support vector machine classification is specific to how it is trained by a given database and the specification does not disclose how the training is done.  
In conclusion, weighing all the factors listed above, the specification of the instant application fails the enablement requirement and necessitates undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an image processing unit, which obtains a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a magnetic resonance angiogram (MRA) image, which images only a vessel for checking abnormality of a brain vessel, and a 4D phase-contrast flow image for recognizing a state of a blood flow in a vessel”, “a complex image analyzing unit, which selects a disease-to-be-diagnosed, sets a brain area according to the selected disease, and analyzes brain tissue and a brain vessel”, and “a personalized diagnosis and result output unit, which outputs a brain state, a disease- specific risk degree, a risk of disease, and a disease prediction result through a machine learning algorithm by utilizing an age-specific data DB,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above in Claim Interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, it is unclear what an image processing unit, a complex image analyzing unit, and a personalized diagnosis and result output unit are, as claimed functional limitations can be performed by, for examples, a computer, a software, and/or even a person. Therefore, claim 1 and dependent claims 2-8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitations “an image processing unit …”, “a complex image analyzing unit …”, and “a personalized diagnosis and result output unit …”. Claim 1 is as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
Claim 1 recites the limitation “a magnetic resonance angiogram (MRA) image, which images only a vessel for checking abnormality of a brain vessel.” It is unclear whether imaging “only a vessel for checking abnormality of a brain vessel” is an exclusive or inclusive function among imaging other vessels of the claimed MRA image. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the limitations “an age-specific data DB”, “a brain structure centered volume DB”, “a brain function centered volume DB”, “a white matter hyperintensity (WMH) degree DB of a small vessel, which stores WMH information about a small vessel”, “a tortuosity DB of a large vessel, which stores information about tortuosity of a large vessel”, and “a blood flow state DB of a large vessel, which stores blood flow state information about a large vessel.” First, it is unclear what “DB” is. Second, the terms “small vessel” and “large vessel” are relative terms which render the claim indefinite. The terms "small vessel" and “large vessel” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the limitation “wherein the age-specific data DB is established based on normal people, and is provided as reference data for a comparison and analysis with a normal person when a specific disease is selected …”. First, in this apparatus claim, it is unclear what structure within the apparatus claim 1 establishes and provides the age-specific data “DB”. Second, the terms “normal people” and “a normal person” are relative terms which render the claim indefinite. The terms “normal people” and “a normal person” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 2 recites the limitations “an image receiving unit, which receives a non-invasive magnetic resonance image”, “a 3D T1 weighted image obtaining unit, which obtains a 3D T1 weighted image for checking a structural change of a brain and existence of functional abnormality according to the structural change of the brain through the image receiving unit”, “a 2D T2 FLAIR image obtaining unit, which obtains a 2D T2 FLAIR image for checking existence of abnormality in a small vessel reflected in brain tissue”, “a 3D MRA image obtaining unit, which obtains a 3D MRA image for checking a structural state of a large vessel and existence of abnormality according to the structural state”, and “a 4D phase-contrast flow image obtaining unit, which obtains a 4D phase-contrast flow image for digitizing the state of the blood flow in a large vessel with a visual and quantitative value and checks existence of abnormality in the vessel,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above in Claim Interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites the limitations “a disease-to-be-diagnosed selecting unit, which selects a disease-to-be-diagnosed requiring a diagnosis”, “a brain area setting unit, which sets a brain area requiring an analysis according to the selected disease-to-be-diagnosed”, “a brain tissue analyzing unit, which measures a volume through the segmentation of the disease-specific related brain area by using the 3D T1 weighted image, and measures a volume through the segmentation of the area according to a brain function by using the 3D T1 weighted image”, and “a brain vessel analyzing unit, which performs a small vessel analysis through a WMH degree analysis using the 2D FLAIR image, a vessel tortuosity analysis using the 3D MRA 6Preliminary Amendment image, and a large vessel analysis through an analysis of the state of the blood flow in the vessel using the 4D phase-contrast flow image,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above in Claim Interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, it is unclear what a disease-to-be-diagnosed selecting unit, a brain area setting unit, a brain tissue analyzing unit, and a brain vessel analyzing unit are, as claimed functional limitations can be performed by, for examples, a computer, a software, and/or even a person. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 4 recites the limitations “a brain structure centered analyzing unit, which measures the volume through the segmentation of the disease-specific related brain area by using the 3D T1 weighted image by using the fact that an atrophied brain area is different according to a disease, and analyzes the degree of progress of the atrophy of the brain area” and “a brain function weighted analyzing unit, which measures a volume through the segmentation of the area of the 3D T1 weighted image according to the brain function, and analyzes the degree of progress of the atrophy,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above in Claim Interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, it is unclear what a brain structure centered analyzing unit and a brain function weighted analyzing unit are, as claimed functional limitations can be performed by, for examples, a computer, a software, and/or even a person. Therefore, claim 4 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites the limitations “a small vessel analyzing unit, which automatically segments the WMH area of the brain by using the 2D FLIAR image, learns the volume and the number of clustering in stages, and classifies severity” and “a large vessel analyzing unit, which makes the 3D MRA image into a maximum intensity projection (MIP) image, measures tortuosity of the large vessel by using the MIP image, and analyzes a state of the blood flow in the vessel by using the 4D phase-contrast flow image,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above in Claim Interpretation. However, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6 recites the limitations “a brain volume value output unit, which compares the volume with a DB of brains of an age group, which has similar related specific areas according to the selected disease, and outputs a measurement value of a volume of the area having a difference”, “a vessel level output unit, which compares the volume with a DB of brains of an age group, which has similar related specific areas according to the selected disease, and outputs a level of the vessel”, and “a disease-to-be-diagnosed state output unit, which outputs a structural change and a functional change of the brain with a numerical value according to the diagnosis and the analysis of the complex image analyzing unit,” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed above in Claim Interpretation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, it is unclear what a brain volume value output unit, a vessel level output unit, and a disease-to-be-diagnosed state output unit are, as claimed functional limitations can be performed by, for examples, a computer, a software, and/or even a person. Therefore, claim 6 and dependent claim 7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites the limitation “when an image is input, obtaining, by an image processing unit, a 3D T1 weighted image, a 2D T2 fluid attenuated inversion recovery (FLAIR) image, a 3D a 
Claim 9 recites the limitations “obtaining, by an image processing unit …”, “selecting, by a complex image analyzing unit …”, “analyzing, by the complex image analyzing unit …”, and “outputting, by the complex image analyzing unit …”. Claim 1 is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Additionally, it is unclear how these functional limitations are related to each other in achieving the intended use of “processing a medical image for personalized brain disease diagnosis and status determination,” as recited in the preamble of the claim. In other words, claim 9 merely lists different functional limitations and these functional limitations are not explicitly recited to be related to each other nor individually utilized for personalized brain disease diagnosis and status determination. Claims 10-16 inherit the deficiency by the nature of their dependency on claim 9.
Claim 9 recites the limitations “an age-specific data DB”, “a brain structure centered volume DB”, “a brain function centered volume DB”, “a white matter hyperintensity (WMH) degree DB of a small vessel, which stores WMH information about a small vessel”, “a tortuosity DB of a large vessel, which stores information about tortuosity of a large vessel”, and “a blood flow state DB of a large vessel, which stores blood flow state information about a large vessel.” First, it is unclear what “DB” is. Second, the terms “small vessel” and “large vessel” are relative 
Claim 9 recites the limitation “wherein the age-specific data DB is established based on normal people, and is provided as reference data for a comparison and analysis with a normal person when a specific disease is selected …”. First, it is unclear whether the age-specific data “DB” is established and provided as an active functional limitation of this method claim. Second, the terms “normal people” and “a normal person” are relative terms which render the claim indefinite. The terms “normal people” and “a normal person” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-8 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 9 recites the limitations “normal people” and “a normal person.” The terms “normal people” and “a normal person” are relative terms which render the claim indefinite. The terms “normal people” and “a normal person” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 10-16 inherit the deficiency by the nature of their dependency on claim 9. 
Claim 16 recites the limitation “wherein in the large vessel analysis, the 3D MRA image is obtained by imaging only a vessel for checking abnormality, such as an aneurysm, a vascular only a vessel for checking abnormality … of the brain vessel” is an exclusive or inclusive function among imaging other vessels in obtaining the 3D MRA image. Second, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations “an aneurysm”, “a vascular malformation”, and “a vascular form” following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Examiner’s Comment on Prior Art
In view of the lack of written description and enablement based on the disclosure of the instant application at the time of filing as well as the indefiniteness of the instant claims as set forth above in the 35 U.S.C. 112(a) and (b) rejections, the scope of the claims is additionally unclear. There is tension between the breadth of the claims and lack of corresponding breadth of the specification, making determining the scope of the claim problematic. Reading the language of claim 1 in isolation suggests a broad scope, while reading the language in light of the corresponding portions of the specification suggests a narrower scope. For example, claim 1 “disease-to-be-diagnosed” encompasses all disease types while the specification is focused on certain diseases, e.g. Alzheimer’s, Parkinson’s, cerebral stroke, as in Fig. 4.  In its current form, claim 1 may encompass subject matter well beyond the context of the specification, and such scope impacts analysis of the claim under provisions of USC 103. The scope of the claims cannot be reasonably understood without resorting to a high amount of speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799